 

IV 
110th CONGRESS 
1st Session 
S. CON. RES. 41 
IN THE HOUSE OF REPRESENTATIVES 

July 17, 2007
 Referred to the Committee on Armed Services

CONCURRENT RESOLUTION 
Commending the 1st Brigade Combat Team/34th Infantry Division of the Minnesota National Guard upon its completion of the longest continuous deployment of any United States military unit during Operation Iraqi Freedom. 
 
 
Whereas the 1st Brigade Combat Team/34th Infantry Division of the Minnesota National Guard, known as the Red Bull Division, is headquartered in Bloomington, Minnesota, and is made up of some 3,700 hard-working and courageous Minnesotans and some 1,300 more soldiers from other Midwestern States; 
Whereas the 1st Brigade Combat Team has a long history of service to the United States, beginning with the Civil War; 
Whereas the 1st Brigade Combat Team was most recently mobilized in September 2005 and departed for Iraq in March 2006; 
Whereas the 1st Brigade Combat Team recently completed the longest continuous deployment of any United States military unit during Operation Iraqi Freedom; 
Whereas during its deployment, the 1st Brigade Combat Team completed 5,200 combat logistics patrols, secured 2,400,000 convoy miles, and discovered 462 improvised explosive devices (IEDs) prior to detonation; 
Whereas the 1st Brigade Combat Team processed over 1,500,000 million vehicles and 400,000 Iraqis into entry control points without any insurgent penetrations; 
Whereas the 1st Brigade Combat Team captured over 400 suspected insurgents; 
Whereas more than 1,400 members of the 1st Brigade Combat Team reenlisted during deployment and 21 members became United States citizens during deployment; 
Whereas the 1st Brigade Combat Team helped start 2 Iraqi newspapers that provide news to the local population and publish stories on reconstruction progress; 
Whereas the 1st Brigade Combat Team completed 137 reconstruction projects; 
Whereas the deployment of the 1st Brigade Combat Team in Iraq was extended by 125 days in January 2007; 
Whereas the 1st Brigade Combat Team and its members are now returning to the United States to loving families and a grateful Nation; 
Whereas the families of the members of the 1st Brigade Combat Team have waited patiently for their loved ones to return and endured many hardships during this lengthy deployment; 
Whereas the employers of the soldiers and family members of the 1st Brigade/34th Infantry Division have displayed patriotism over profit by keeping positions saved for the returning soldiers and supporting the families during the difficult days of this long deployment, and these employers of the soldiers and their families are great corporate citizens through their support of our armed forces and their family members; 
Whereas communities throughout the Midwest are now integral participants in the Minnesota National Guard’s extensive Beyond the Yellow Ribbon reintegration program that will help members of the 1st Brigade Combat Team return to normal life; and 
Whereas the 1st Brigade Combat Team/34th Infantry Division has performed admirably and courageously, putting service to country over personal interests and gaining the gratitude and respect of Minnesotans, Midwesterners, and all Americans: Now, therefore, be it  
 
That Congress— 
(1)commends the 1st Brigade Combat Team/34th Infantry Division of the Minnesota National Guard upon its completion of the longest continuous deployment of any United States military unit during Operation Iraqi Freedom; 
(2)recognizes the achievements of the members of the 1st Brigade Combat Team and their exemplary service to the United States; and 
(3)directs the Secretary of the Senate to transmit a copy of this resolution to the Adjutant General of the Minnesota National Guard for appropriate display. 
 
  Passed the Senate July 16, 2007. Nancy Erickson, Secretary.   

